Citation Nr: 0908004	
Decision Date: 03/04/09    Archive Date: 03/12/09	

DOCKET NO.  04-27 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefit sought.  

The case was previously before the Board in June 2007 at 
which time it was remanded for further development.  The case 
is once again remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

The Board's June 2007 Remand indicated that VA was to attempt 
to verify the Veteran's claimed stressors through official 
channels, and in particular, in any unit history or 
Operational Reports/Lessons Learned documents describing the 
activities of the U.S.S. Estes and the U.S.S. Mount McKinley 
in March and April 1968.  Information was to be sent to the 
U.S. Joint Services Records Research Center (JSRRC) for 
verification of the Veteran's claimed stressors.  This was 
not done.  The Court has held that a Remand by the Board 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the Remand.  It was further held 
that when the Remand orders of the Board are not complied 
with, the Board errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has described a number of different incidents in 
which he claims he was exposed to traumatic experiences.  He 
also refers to a time frame between March and early June 1967 
when he was flying into a landing zone while assigned to 
TACRON 12.  He states that the helicopter was lost.  He also 
refers in the same paragraph to a trip to the DaNang Military 
Hospital where the sight of dead and dying "overwhelmed me."  
The Board notes the Mekong Delta is a completely different 
part of Vietnam from DaNang and it is not clear whether the 
Veteran has indicated this March to the first of June 1967 is 
the same time frame for all his traumatic incidents.  The 
Veteran needs to provide more elaboration with regard to 
these incidents.  The Veteran also stated that in late 1968, 
he was serving on the 

Estes in Cam Ranh Bay and the ship was apparently hit by a 
device that reportedly caused an explosion.  There is no 
record confirming this incident took place.  

In a document, apparently dated in October 2007, the Veteran 
indicated that he saw his family doctor, Charles Chow, in 
Oxnard, California, in 1986.  He stated that he was 
prescribed Valium by the physician and was having marital 
difficulty.  No records from the physician are in the claims 
file.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The VA should again request that the 
Veteran provide more specific information 
as to his claimed stressor experiences in 
and around Vietnam, to include the 
specific location of any stressful 
experiences, the names of any individuals 
injured or killed, and any other 
information which could be used to help 
substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
on the claimed stressful event or events 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
will be very difficult.  He should be 
specifically asked to recall the 2- or 3-
month time frame in which he was exposed 
to a stressful incident or incidents.  To 
the extent possible, he should 
specifically distinguish between the 
times he was on the Estes in and around 
Vietnam and assigned to the McKinley in 
and around Vietnam.  

2...The Veteran should be asked to 
provide information regarding any 
treatment he has sought from physicians 
outside VA in the years following 
service.  He should be asked to provide 
the dates of treatment and the address 
for Dr. Charles Chow located in Oxnard, 
California, in 1986.  Following 
information obtained from him, the 
physician should be contacted and asked 
to provide the complete records regarding 
any psychiatric treatment accorded the 
Veteran in the 1980's.  

3.  The Veteran's military personnel file 
should be obtained and associated with 
the claims folder.  If the personnel file 
is not available, this should be so 
indicated in the record. 

4.  After the response from the Veteran 
regarding his personal incidents is 
received, VA should send a copy of the 
Veteran's DD 214 and his service 
treatment records and a copy of this 
REMAND to the JSRRC for verification of 
the claimed stressful incidents in 
service.  VA should request unit 
histories and diaries for the U.S.S. 
McKinley and the U.S.S. Estes during the 
times the Veteran indicates he was 
assigned to those ships off the coast of 
Vietnam in the late 1960's.  The Veteran 
should also specify exactly when he was 
assigned to the Tactical Air Control 
Squadron 12 (TAC-12).  He should provide 
any documentation in his own possession 
showing his assignment to any squadron or 
ship that wound up with him spending any 
period of time on the ground in Vietnam.  

5.  Thereafter, the Veteran should be 
accorded a psychiatric examination to 
determine the diagnosis of any 
psychiatric disorders which are currently 
present.  All indicated studies, to 
include psychological testing, which 
apparently was not performed at the time 
of a September 2008 examination, should 
be performed.  The examination report 
should determine whether the diagnostic 
criteria supporting a diagnosis of PTSD 
have 

been satisfied.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should comment as to a link any current 
symptomatology and one or more of the 
inservice stressors reported by the 
Veteran.  A clear rationale for any 
opinion expressed is requested and a 
discussion of the facts and medical 
principles involved will be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
indicate.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination and 
should be so noted in the examination 
report.  

6.  Then, VA should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case and be 
given an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
The Veteran should be notified that it is his responsibility 
to report for any such examination, to cooperate in the 
development of his claim, and of the consequences of any 
failure to report for an examination or to provide more 
specific information with regard to his claimed stressful 
experiences may result in a denial of the claim.  38 U.S.C.A. 
§ 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



